           Case 1:20-cr-00078-AT Document 193 Filed 03/23/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: 3/23/2021

              -against-
                                                                         20 Cr. 78 (AT)
LAFONE ELEY,
                                                                            ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        The Court will hold a status conference for Defendant Lafone Eley on March 24, 2021, at
10:00 a.m., using the Court’s dedicated conference line. See In re Coronavirus/Covid-19 Pandemic,
20 Misc. 176, ECF No. 5 (S.D.N.Y. Mar. 11, 2021) (Criminal proceedings “cannot in all instances be
conducted in person without seriously jeopardizing public health and safety . . . video
teleconferencing, or telephone conferencing if video conferencing is not reasonably available, may be
used in such proceedings with the consent of the defendant”). Chambers will provide the parties with
instructions on how to appear via telephone.

        Co-counsel, members of the press, and the public may access the audio feed of the conference
by calling (888) 398-2342 at the time of the hearing, and entering access code 5598827.


       SO ORDERED.

Dated: March 23, 2021
       New York, New York
